Opinion issued October 27, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                             ___________________

                              NO. 01-15-00727-CR
                             ___________________

                TRE NICHOLAS WILLIS-WEBB, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Case No. 1374103

                         MEMORANDUM OPINION

      Appellant, Tre Nicholas Willis-Webb, pleaded guilty to aggravated robbery;

the trial court accepted appellant’s plea, deferred a finding of guilt, and placed

appellant under deferred adjudication community supervision for seven years. The
State later moved to adjudicate guilt, alleging that appellant had violated the terms

of his community supervision by, among other things, committing a theft. After a

hearing on the State’s motion, the trial court revoked appellant’s community

supervision, adjudicated him guilty of the aggravated robbery, and assessed

punishment at six years’ confinement. In a single issue on appeal, appellant contends

there was insufficient evidence to revoke his community supervision and adjudicate

guilt. We affirm.

                                 BACKGROUND

   A. Conditions of Community Supervision and the State’s Motion to
      Adjudicate Guilt

      In April 2013, appellant pleaded guilty to aggravated robbery with a deadly

weapon. In June 2013, the trial court placed him on deferred adjudication community

supervision for a term of seven years. The conditions included, in relevant part, that

appellant:

      (1) Commit no offense against the laws of this or any other State of the
         United States.

      (2) Avoid injurious or vicious habits. You are forbidden to use, possess,
      or consume any controlled substance, dangerous drug, marijuana . . . .

      ....

      (4) Report . . . in person, to the Community Supervision Officer for the
      230 District Court . . . on the 10th day of each month . . . for the
      remainder of the supervision term unless ordered differently by the
      Court.
                                          2
      ....

      (7) Work faithfully at suitable employment and present written
      verification of employment . . . to your Community Supervision Officer
      on each reporting date . . . .

      (11) Participate in the HCCS&CD Community Service Restitution
      Program (CSRP). You shall perform a total of 300 hours, at the rate of
      10 hours per month beginning 08/10/2013.

      (12.1) Pay a Supervision Fee at the rate of $60.00 per month for the
      duration of your community supervision . . . .

      (12.2) Pay a Fine of $500.00 and Court Costs at the rate of $20.00 per
      month . . . to Harris County . . . .

      (12.3) Pay laboratory Fees of $5.00 per month . . . .

      (12.5) Pay $394.47 Restitution at the rate of $25.00 per month . . . to:
      Lauren McClendon.

      The State filed a Motion to Adjudicate Guilt in November 2014 based upon

appellant’s alleged violations of all of the above mentioned conditions, namely: one

incident of theft from Wal-Mart, two separate incidents of marihuana use, failure to

report to the Community Supervision Officer for November 2014, failure to present

written verification of employment for 14 different months, and failure to pay any

of the fees or fines listed above.




   B. The Alleged Theft


                                          3
      Yaharia Contreras, loss prevention associate at Wal-Mart, saw appellant walk

toward the electronics department and grab several items, including computer

speakers and video game controllers, which he then placed in his shopping cart.

Appellant then walked to the housewares department, where he took a laundry

hamper and placed the electronic items in the hamper. Contreras followed appellant

to the front of the store, where appellant took a bottle of water from a cooler and an

empty bag from a register that was not open. Appellant then went to the men’s

department where he put a few items in the empty shopping bag. Contreras watched

as appellant approached the “general merchandise” exit, where he was stopped by a

greeter asking for his receipt.

      After briefly speaking with the greeter, appellant then turned back into the

store and headed toward the “grocery” exit of the store. At the “grocery” exit,

appellant was not stopped by a greeter, and he passed through the first exit door,

before being stopped in the vestibule, which is beyond all points of sale, by Contreras

and several security guards.      Contreras introduced herself as a store-security

employee and asked appellant to accompany her to her office. Appellant turned as

if to comply before he abandoned the property, fled through the second exit door to

his car in the parking lot, and drove away. Contreras followed appellant into the

parking lot and obtained the license plate number of his car. Contreras called the

police to report the incident, and the police tracked down and arrested appellant.


                                           4
Contreras’s testimony about the incident was confirmed by store surveillance video,

which was introduced into evidence at trial.

   C. Trial Court Findings and Adjudication of Guilt

      The trial court found for the State and assessed appellant’s punishment at six

years’ confinement. In the oral rendition of judgment, the court explained that it

found “the allegations in the motion to adjudicate guilt to be true,” without

specifying which of the terms was violated. However, the written Judgment

Adjudicating Guilt that the trial court signed stated that “Defendant violated the

terms and conditions of community supervision . . . as follows: Defendant did then

and there commit a law violation against this State or any other state of the United

States.”

                     SUFFICIENCY OF THE EVIDENCE

      In a single point of error, appellant argues that insufficient evidence was

presented by the State that appellant violated the terms of his community supervision

by committing the offense of theft.

   A. Standard of Review

      We review a motion to adjudicate guilt in the same manner as a motion to

revoke community supervision. See Leonard v. State, 385 S.W.3d 570, 572 n.1 (Tex.

Crim. App. 2012) (holding hearings on motion to adjudicate guilt are subset of

revocation hearings). We review a trial court’s decision to adjudicate guilt and


                                          5
revoke community supervision using an abuse of discretion standard. See id. at 576.

We view the evidence in the light most favorable to the trial court’s ruling. Cardona

v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). The trial court “is the sole

judge of the credibility of the witnesses and the weight to be given to their

testimony.” Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim. App. 2013). The State

bears the burden to prove by a preponderance of the evidence that appellant violated

a condition of his community supervision. Id. at 864–65. This burden is met if the

greater weight of the credible evidence creates a reasonable belief that appellant

violated a condition of his community supervision. See Rickels v. State, 202 S.W.3d
759, 764 (Tex. Crim. App. 2006).

   B. Analysis

      Appellant argues that the State has not established the elements of theft by a

preponderance of the evidence; specifically appellant contends the State has

presented no evidence that he took the items without Contreras’s consent. Therefore,

appellant asserts, this Court should reverse the trial court’s judgment adjudicating

guilt, which stated that the revocation was based on appellant’s committing a

violation against the law.




      1. Discrepancy Between Oral and Written Judgment


                                         6
      The State first contends that it does not need to prove a theft because it also

proved other violations of the conditions of community supervision, and the trial

court’s oral judgment found “the allegations in the motion to adjudicate guilt to be

true.” The State argues that since the trial court orally found all the allegations in its

motion true, appellant was required to challenge all of the allegations on appeal,

which he did not do.

      In support of its contention the State relies on case law holding that “[w]hen

there is a conflict between the oral pronouncement of a sentence and the sentence in

the written judgment, the oral pronouncement controls.” Taylor v. State, 131 S.W.3d
497, 500 (Tex. Crim. App. 2004). However, Taylor, as well as other cases that apply

this rule, differs from this case in one important way. In Taylor and similar cases the

discrepancy between the oral pronouncement and the written judgment involved the

sentence. See id. However, in this case the sentence is the same, but the enumerated

probation violation giving rise to the sentence differs. The Taylor rule is entirely

based on the discrepancy being in the sentence itself. “The rationale for this rule is

that the imposition of sentence is the crucial moment when all of the parties are

physically present at the sentence hearing and able to hear and respond to the

imposition of sentence.” Ex parte Madding, 70 S.W.3d 131, 135 (Tex. Crim. App.

2002). The concern this rule addresses is the defendant’s Fifth Amendment due




                                            7
process right to hear his sentence correctly as it will be administered. See id. at 134–

36; see also Taylor, 131 S.W.3d at 500.

      However, when the discrepancy between the oral pronouncement and written

judgment involves which terms and conditions of probation were violated, and on

the basis of which violations the probation should be revoked and adjudication of

guilt should be entered, the written order of the court controls over the oral

announcement. Eubanks v. State, 599 S.W.2d 815, 817 (Tex. Crim. App. 1980). In

Eubanks, the trial court pronounced orally that “[appellant] did violate the terms and

conditions of probation and his probation should be revoked,” while the written

order stated the grounds that appellant committed an offense against the state by

public intoxication and disorderly conduct. Id. The Texas Court of Criminal Appeals

held that, since appellant correctly asserted that evidence failed to support those

specific grounds, the trial court abused its discretion in revoking probation. Id. at

817-18. Therefore, if there is insufficient evidence to support the grounds stated in

the written judgment, in this case theft, the trial court abused its discretion in

revoking community supervision, despite an oral pronouncement that the defendant

generally violated the conditions. See id.

      The court in Coffey v. State makes this distinction explicitly:

      We have held that the written findings of the court control over an oral
      announcement. Eubanks v. State, 599 S.W.2d 815, 817 (Tex. Crim.
      App. 1980); Aguilar v. State, 542 S.W.2d 871, 874 (Tex. Crim. App.
      1976); Ablon v. State, 537 S.W.2d 267, 269 (Tex. Crim. App. 1976).
                                             8
      These cases all involved written probation revocation orders based
      upon grounds which were inconsistent with the oral pronouncement of
      revocation. The basis for revocation stated in the written order
      controlled . . . In the instant cause, the dispute is not over the findings
      on the allegations of probation violation or the basis of the revocation.
      The dispute is over the sentence assessed . . . [W]hen there is a variation
      between the oral pronouncement of sentence and the written
      memorialization of the sentence, the oral pronouncement controls.

979 S.W.2d 326, 328 (Tex. Crim. App. 1998).

      In the instant case, the discrepancy between the oral pronouncement and the

written judgment was in grounds of revocation found rather than in the sentence.

Even though the trial court orally stated that it found “the allegations in the motion

to adjudicate guilt to be true,” the written judgment states that appellant’s deferred

adjudication was being revoked because appellant committed another crime, i.e.,

theft. Because the written judgment gave only one ground for revocation—theft—

that is the only grounds that appellant need attack on appeal. Thus, we reject the

State’s argument that this case can be affirmed based on the other grounds for

revocation asserted in its motion.

      Thus, we turn to appellant’s sole issue on appeal, i.e., whether the State

presented sufficient evidence that appellant violated the terms of his community

supervision by committing theft.




      2. Theft
                                          9
      A person commits the offense of theft if he unlawfully appropriates property

with intent to deprive the owner of property. TEX. PENAL CODE ANN. § 31.03(a)

(West Supp. 2016). “Appropriate” means to acquire or otherwise exercise control

over property other than real property. Id. at § 31.01(4)(B). Appropriation of

property is unlawful if it is without the owner’s effective consent. Id. at §

31.03(b)(1). It follows that theft has three elements: 1) an appropriation of property;

2) unlawfulness of the appropriation; and 3) intent to deprive the owner of the

property. Hawkins v. State, 214 S.W.3d 668, 670 (Tex. App.—Waco 2007, no pet.).

Asportation—the act of carrying away or removing property—is not an element of

theft. See Barnes v. State, 513 S.W.2d 850, 851 (Tex. Crim. App. 1974).

      Appellant contends that the State brought no sufficient evidence regarding the

second element, i.e., that the appropriation was unlawful because it was without

Contreras’s consent. Appellant’s main argument is that, at the time that appellant

appropriated the property, it was not without Contreras’s effective consent because

he was still in the store. Appellant points to Contreras’s testimony that she thought

he might pay for the items—in which case the appropriation would be with her

consent. At no point, appellant contends, was he in possession of the merchandise in

a location without Contreras’s consent.

      It is the appropriation itself that must be unlawful, and until the appropriation

becomes unlawful, it is not theft. See TEX. PENAL CODE ANN. § 31.03; see also


                                          10
Anderson v. State, 322 S.W.3d 401, 407-08 (Tex. App.—Houston [14th Dist.] 2010,

pet. ref’d) (citing Barnes v. State, 824 S.W.2d 560, 562 (Tex. Crim. App. 1991),

overruled on other grounds by Proctor v. State, 967 S.W.2d 840, 842 (Tex. Crim.

App. 1998)). Appellant argues that if, when Contreras confronted appellant, she had

tried to prevent him from leaving the store without paying, and instead of fleeing he

had refused to pay and proceeded to leave the store with the merchandise

nonetheless, that would be sufficient evidence that he had appropriated Contreras’s

property without her effective consent. See Martinez v. State, No. 02-14-00423-CR,

2015 WL 1967442, at *1 (Tex. App.—Fort Worth Apr. 30, 2015, no pet.) (mem. op.,

not designated for publication) (ruling that evidence was sufficient to show lack of

consent under those circumstances).

      However, the evidence does show that Contreras did confront appellant in the

vestibule, along with two other security guards, and tried to prevent him from

leaving by asking him to come to her office, at which point appellant abandoned the

merchandise (asportation is not an element) and fled. That Contreras and the

security guards attempted to stop appellant after he passed the first exit door and

entered the vestibule, but before passing the second exit door, is some evidence that

possession of unpaid-for merchandise taken from inside the store into the vestibule

area is without the owner’s consent.




                                         11
      The record also shows that appellant approached at least one greeter, who

apparently asked for appellant’s receipt, before appellant turned and went back in

the store. Contreras testified that greeters are authorized to ask for receipts to make

sure that people do not leave the store without paying. That guests are generally not

permitted to pass the greeters on the way to the exits without a receipt is at least

circumstantial evidence that possession of unpaid merchandise from inside the store

beyond that point is without the owner’s consent.

      We therefore conclude that the greater weight of the credible evidence creates

a reasonable belief that appellant violated a condition of his community supervision

by committing a theft, and that the trial court did not abuse its discretion by revoking

appellant’s community supervision and adjudicating his guilt on this ground.

                                   CONCLUSION

      We affirm the trial court’s judgment.



                                                Sherry Radack
                                                Chief Justice

Panel consists of Chief Justice Radack and Justices Higley and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           12